DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4/ 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Puskarich et al. US 20170063194 A1 [Puskarich], and further in view of Wang et al. US 2011/0248807 A1 [Wang].
Regarding claims 1/ 12, Puskarich teaches A switch levitation system [fig. 2], comprising: a switch levitating body [100] having a magnet [110, paragraph 26]; a magnetic levitation support mechanism [200, paragraphs 28-30] for supporting the switch body in a stably levitated state relative thereto [fig. 2; paragraph 26]; magnetic detector means [246, paragraph 32] for detecting magnetic field variation of the switch body relative thereto and outputting a correspondingly varied magnetic signal [paragraphs 32 and 33 that teach - Position sensor 246 can sense the position of levitated item 100 relative to levitator 200, and can send a signal representing that position to sub-controller 244 (which may be, for example, a microcontroller). Position sensor 246 may be, for example, a magnetic-field sensor, such as a Hall-effect sensor, that has a variable output based on the strength of an incident magnetic field]; and a switch control circuit [240] receiving the varied magnetic signal output by the magnetic detector means [246], and generating a corresponding switch signal based on the varied magnetic signal received [paragraphs 32 and 33 that teach - Position sensor 246 can sense the position of levitated item 100 relative to levitator 200, and can send a signal representing that position to sub-controller 244 (which may be, for example, a microcontroller). Position sensor 246 may be, for example, a magnetic-field sensor, such as a Hall-effect sensor, that has a variable output based on the strength of an incident magnetic field; paragraph 70]. Regarding claim 12, Puskarich teaches an electrical appliance [paragraph 1], comprising an electric device and the switch levitation system according to claim 1, wherein the magnetic levitation support mechanism [200], the magnetic detector means [242/ 246] and the switch control circuit [240] of the switch levitation system are arranged on a base [see 200/ 202 or 300/ 302], and the electric device is controlled by the switch control circuit over its switch modes [see 100 fig. 1; paragraph 26]. 
Puskarich discloses the claimed invention except for an electric device disposed on the switch body.
Wang teaches at [paragraph 22] Three luminous bodies 6 are arranged in the suspension body 3, and the luminous bodies 6 adopt LED lamps. In an alternative embodiment, the luminous bodies 6 can also be mounted to the outer wall of the suspension body 3. Specifically, the suspension body 3 comprises an upper case 32, a lower case 34 and a mounting ring 33 arranged between the upper case 32 and the lower case 34. A mounting part 35 is arranged at the middle of the mounting ring 33, and the three luminous bodies 6 are mounted to the mounting part 35 and are connected to the receiving coil 5 via the connecting wire 55. The middle of the receiving coil 5 is provided with a through hole 51 corresponding to the cylindrical magnet 311 of the permanent magnet 31. 
It would have been obvious to one  having ordinary skill in the art at the time the invention was filed to modify the switch of Puskarich’s switch to include an electric device disposed on the switch body as taught by Wang, the magnetic suspension device has a very good decorative effect, and can be widely used in fields such as toys, ornaments, advertisements, and so on [abstract].
Regarding claim 2, Puskarich teaches the switch levitation system according to claim 1, wherein the magnetic detector means [246, paragraph 32] is configured to detect the magnetic field variation when the switch body is displaced in distance relative thereto [fig. 2; paragraphs 32 and 33 that teach - Position sensor 246 can sense the position of levitated item 100 relative to levitator 200, and can send a signal representing that position to sub-controller 244 (which may be, for example, a microcontroller). Position sensor 246 may be, for example, a magnetic-field sensor, such as a Hall-effect sensor, that has a variable output based on the strength of an incident magnetic field; paragraph 70].
Regarding claim 3, Puskarich teaches the switch levitation system according to claim 2, wherein the distance between the magnetic detector means [246] and the switch body [100] is varied by manually pressing the switch body towards the magnetic detector means [paragraph 22 teaches in part that The levitator of the levitation system may include sensors that can detect the position (including orientation) and motion of the levitated item, and can adjust the position and motion of the levitated item based on its detected position. In this way, the levitated item can be maintained in a desired location even if it is moved (e.g., by an outside force), and/or can be controlled to move].
Regarding claim 4, Puskarich teaches the switch levitation system according to claim 2, wherein the magnetic detector means is also configured to detect the magnetic field variation when the switch body is displaced parallel therewith, and the parallel displacement is achieved by pushing the switch body aside [paragraph 30 teaches in part that Levitator 200 may also control the lateral position or movement of item 100 above levitator 200. This control may be used to, for example, augment permanent magnets 210 in keeping item 100 centrally positioned, help return item 100 to a desired position after it has been moved (e.g., by an outside force), move item 100 above levitator 200 (e.g., to a different static position, or in a continuous dynamic pattern)].
Regarding claim 7, Puskarich teaches the switch levitation system according to claim 1, wherein the switch body [100] is stably levitated [fig. 2; paragraph 22 teaches in part the levitated item can be maintained in a desired location even if it is moved (e.g., by an outside force)] above the magnetic levitation support mechanism [200].
Regarding claim 8, Puskarich teaches the switch levitation system according to claim 1, wherein the magnetic detector means [246] is arranged stationary [paragraph 32] to the magnetic levitation support mechanism [200].
Regarding claim 9, Puskarich teaches the switch levitation system according to claim 1, wherein the magnetic detector means [246] is part of the magnetic levitation support mechanism [200, paragraph 32].
Regarding claim 10, Puskarich teaches the switch levitation system according to claim 9, wherein the magnet of the switch body is a permanent magnet [110, paragraph 26] with opposite magnetic poles [see the magnetic field 370, fig. 13], the magnetic levitation support mechanism [200] includes a substantially annular permanent magnet [210], an electromagnetic coil [220], a magnetic sensor assembly [242/ 246] and a controller [240], the annular permanent magnet of the magnetic levitation support mechanism and the permanent magnet of the switch body form a substantially repulsively balanced magnetic field [paragraph 28 teaches in part repulsion magnets 210, which may be permanent magnets. Levitator 200 may also include one or more position control magnets 220, which may be electromagnetic coils. Together, permanent repulsion magnets 210 and electromagnetic position control coils 220 generate magnetic fields that act against a magnetic field of item 100 (which may include an item magnet 110 generating item 100's magnetic field), to induce magnetic forces that levitate item 100 above levitator 200], the magnetic sensor assembly is configured to detect in real time a levitation balance position deviation of the permanent magnet of the switch body from the annular permanent magnet of the magnetic levitation support mechanism [paragraphs 32/ 33], the controller controls a corresponding electric current to flow through the electromagnetic coil based on the levitation balance position deviation detected by the magnetic sensor assembly so as to return the permanent magnet of the switch body to its relative levitation balance position [paragraphs 30/ 31-32], and wherein the magnetic sensor assembly of the magnetic levitation support mechanism functions also as the magnetic detector means [paragraphs 32/ 33].
Regarding claim 11, Puskarich teaches the switch levitation system according to claim 9, wherein the magnet of the switch body is a permanent magnet [110, paragraph 26] with opposite magnetic poles [see the magnetic field 370, fig. 13], the magnetic levitation support mechanism includes a ferromagnetic element [the core of the coil 220], an electromagnetic coil [220] and a magnetic sensor [242/ 246], the ferromagnetic element and the permanent magnet of the switch body form a substantially attractively balanced magnetic field [paragraph 30], the magnetic sensor is configured to detect in real time a levitation balance position deviation between the ferromagnetic element and the permanent magnet of the switch body [paragraphs 32/ 33], a corresponding electric current is controlled to flow through the electromagnetic coil based on the levitation balance position deviation detected by the magnetic sensor so as to return the permanent magnet of the switch body to its relative levitation balance position [paragraphs 30/ 31-32], and wherein the magnetic sensor of the magnetic levitation support mechanism functions also as the magnetic detector means [paragraphs 32/ 33].
Regarding claim 13, Puskarich teaches the electrical appliance according to claim 12, further comprising another electric device [100] which is disposed on the base [see 200/ 202 or 300/ 302] of the switch levitation system [fig. 1; paragraph 26], and also controlled by the switch control circuit over its switch modes [see 100 fig. 1; paragraph 26].
Regarding claim 14, Puskarich teaches the electrical appliance according to claim 12, the switch body is provided with a wireless power receiving coil powering the electric device [paragraph 69], the base is provided with a wireless power transmitting coil matched with the wireless power receiving coil [paragraph 69], and the switch signal generated by the switch control circuit is used to control powering of the wireless power transmitting coil [paragraph 69 teaches in part that In cases where item 100 is an electronic device (e.g., a smartphone, smartwatch, or other computing device) the current induced by levitator 200, 300 may power the device itself].
Response to Arguments
Applicant’s arguments, see page 7 of Remarks, filed 04/22/2022, where it is disclosed that claims 5 and 6 are cancelled.  The 112(b) rejection of claims 5-6 has been withdrawn. 
Applicant’s arguments with respect to at least claim 1 have been considered but are moot because the new ground of rejection does not rely only on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of - wherein the electric device is a lamp ring pivotable to the base, and the switch body can freely go through the lamp ring during the pivoting movement of the lamp ring [claim 16] … wherein the electric device is a light-emitting element disposed in the base that is tiltable through legs detachably connected thereto [claim 17].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 03/28/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837